United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SOUTHEAST LOUISIANA VETERANS
HEALTH CARE SYSTEM, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1466
Issued: July 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2012 appellant filed a timely appeal of a February 10, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant sustained more than 11 percent permanent impairment of
the left leg and 10 percent permanent impairment of the right leg.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a December 14, 2011 decision, the
Board found that the opinion of Dr. Gordon P. Nutik, the referee physician and a Board-certified
orthopedic surgeon, did not properly resolve a conflict in medical opinion evidence regarding the
extent of appellant’s lower extremity impairment caused by the accepted July 20, 2004
employment injury. The Board remanded the case for further development.2
On July 20, 2004 appellant, a 49-year-old painter, injured his lower back while in the
performance of duty. He stopped work and did not return. OWCP accepted appellant’s
traumatic injury claim for lumbar sprain, lumbar disc displacement and aggravation of lumbar
spinal stenosis. It granted schedule awards for 11 percent permanent impairment of the left
lower extremity and 10 percent permanent impairment of the right lower extremity for the period
August 7, 2008 to October 4, 2009. Appellant disagreed with the schedule award decisions.
Following the Board’s December 14, 2011 decision, appellant was referred to Dr. Lida
Dahm, a Board-certified anesthesiologist, for a referee examination. In a January 11, 2012
report, Dr. Dahm evaluated the medical records and conducted a physical examination. She
observed limited lumbosacral range of motion (ROM), L5 tenderness, lordotic straightening,
slight scoliosis and minimal bilateral lateral thigh numbness to light touch. Dr. Dahm also
elicited bilateral hip and right lower extremity pain during external rotation and passive
dorsiflexion maneuvers. Straight leg raise test results were positive at 55 degrees for the right
leg and 70 degrees for the left leg. Dr. Dahm pointed out that the objective findings did not
indicate atrophy, loss of strength, or sensory or motor deficits in the distribution of a specific
spinal nerve root. Based on Proposed Table 2 (Spinal Nerve Impairment: Lower Extremity
Impairments) of “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”3
(hereinafter American Medical Association (A.M.A.), Guides Newsletter), she concluded that
appellant did not sustain any additional impairment of the lower extremities.4 On February 7,
2012 an OWCP medical adviser reviewed the record and agreed with Dr. Dahm’s report.
By decision dated February 10, 2012, OWCP determined that appellant was not entitled
to an additional schedule award. It found that the medical evidence did not establish more than
11 percent permanent impairment of the left leg or 10 percent permanent impairment of the right
leg.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

Docket No. 11-421 (issued December 14, 2011). Facts and findings contained in the Board’s prior decision are
set forth as appropriate or otherwise incorporated by reference.
3

Christopher R. Brigham, M.D., “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition,” The
Guides Newsletter (July-August 2009).
4

Dr. Dahm correctly noted that FECA does not recognize whole-person ratings for spinal impairments. See
Tommy R. Martin, 56 ECAB 273 (2005); see also J.B., Docket No. 12-1626 (issued March 13, 2013).

2

loss of or loss of use of scheduled members or functions of the body.5 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
Although the A.M.A., Guides presents methods for estimating impairment to the spine
and to the whole person,7 FECA does not authorize schedule awards for loss of use of the spine
or the body as a whole.8 Amendments to FECA, however, modified the schedule award
provision to allow for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provisions of FECA include the extremities, a
claimant may be entitled to a schedule award for permanent impairment to a limb even though
the cause of the impairment originated in the spine.9
The A.M.A., Guides does not provide a separate mechanism for rating spinal nerve
injuries as impairments of the extremities. Recognizing that FECA allows ratings for extremities
and precludes ratings for the spine, the A.M.A., Guides Newsletter offers an approach to rating
spinal nerve impairments.10 OWCP has adopted this approach for rating impairment to the upper
or lower extremities caused by a spinal injury.11
ANALYSIS
OWCP accepted appellant’s traumatic injury claim for lumbar sprain, lumbar disc
displacement and aggravation of lumbar spinal stenosis. It subsequently granted a schedule
award for 11 percent permanent impairment of the left lower extremity and 10 percent permanent
impairment of the right lower extremity. Following appellant’s appeal of the schedule award
determination, by decision dated December 14, 2011, the Board remanded the case on the
grounds that the conflict in medical opinion evidence regarding the extent of his lower extremity
impairment remained unresolved. Thereafter, Dr. Dahm was chosen as the new referee
examiner.
5

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

6

K.H., Docket No. 09-341 (issued December 30, 2011).

7

See B.M., Docket No. 09-2231 (issued May 14, 2010); Janae J. Triplette, 54 ECAB 792 (2003).

8

D.A., Docket No. 10-2172 (issued August 3, 2011); J.Q., 59 ECAB 366 (2008). FECA expressly defines
“organ” as “a part of the body that performs a special function, and for purposes of this subchapter excludes the
brain, heart and back.” 5 U.S.C. § 8101(19). No schedule award is payable for a member, function or organ of the
body not specified under FECA or the implementing regulations. J.Q., id.
9

W.D., Docket No. 10-274 (issued September 3, 2010); Rozella L. Skinner, 37 ECAB 398 (1986).

10

L.J., Docket No. 10-1263 (issued March 3, 2011).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

3

When an impartial medical specialist is asked to resolve a conflict in medical evidence,
his or her opinion, if sufficiently well rationalized and based on a proper factual background,
must be given special weight.12 In this case, the Board finds that Dr. Dahm’s January 11, 2012
report is entitled to special weight. Following a review of the medical file and a comprehensive
physical examination, Dr. Dahm pointed out that the objective findings did not include sensory
or motor deficits in the distribution of a specific spinal nerve root. In the absence of such
findings, she concluded that appellant did not sustain any additional impairment of the lower
extremities under Proposed Table 2 of the A.M.A., Guides Newsletter. In view of Dr. Dahm’s
report, the Board finds that appellant did not sustain more than 11 percent permanent impairment
of the left lower extremity and 10 percent permanent impairment of the right lower extremity.
Appellant contends on appeal that he should be reinstated to his position and receive back
pay. The Board has jurisdiction to consider and decide appeals from final decisions of OWCP in
any case arising under FECA.13 The Board does not have jurisdiction to consider ancillary
matters such as reinstatement to a federal position and back pay.14
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
increased permanent impairment.
CONCLUSION
The Board finds that appellant did not sustain more than 11 percent permanent
impairment of the left lower extremity and 10 percent permanent impairment of the right lower
extremity.

12

L.W., 59 ECAB 471 (2007). See also Thomas J. Fragale, 55 ECAB 619, 622 (2004) (“the resolution of the
conflict is the responsibility of the impartial medical specialist”).
13

20 C.F.R. § 501.2(c).

14

See, e.g., Laura Brazinski, 34 ECAB 1186 (1983).

4

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 2, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

